*759
By the Court.

Lumpkin, J.,
delivering the opinion.
We express no opinion as to the refusal of the Court to allow defendant’s counsel to ask the witness Heggy, who gave him the information that there were stolen negroes in a certain place in town. If the defendant wished to show that he himself put the officer on the pursuit of this property, and thus establish his innocence, or want of participation in the larceny, it was competent, unquestionably, to interrogate him to that point.
2. The Court was right in protecting Knowles from being compelled, contrary to the common law as well as the constitution of the country, from accusing himself. But then the Court should have ruled out the whole of the conversation in which the witness participated.
3. It is certainly true, that if the defendant had no participation in the theft until after the negroes were stolen, he was an accessory after the fact only. If, however, the felony was concocted between the parties previously, he would, in that case, be a principal. One need not be present when a crime is committed to constitute him a principal.
4. We think the .fourth charge should have been given. The law as well as the gospel allows a place of repentance. And, notwithstanding the accused may at one time have agreed to engage in this crime, yet, if he afterwards changed his mind and abandoned that intention, he is not guilty. And there was proof in that case to warrant a charge to that effect.